              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:19-cv-00137-MR


JULIUS LAMART HODGES,           )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
ANDY MASSEY, et al.,            )                      ORDER
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court on the Plaintiff’s pro se Letter [Doc.

52] that is construed as a Motion to Stay Proceedings.

      The pro se Plaintiff filed this action pursuant to 42 U.S.C. § 1983 while

he was incarcerated at the Henderson County Detention Center, asserting

claims arising from his arrest for stealing and crashing a police vehicle, as

well as from his subsequent treatment at the Henderson County Jail (the

“Jail”). [Doc. 1].

      The sole claim surviving summary judgment is a claim against Lowell

S. Griffin, the Sheriff of Henderson County, that the diet Plaintiff received at

the Jail for 2½ weeks failed to satisfy his religious requirements. [See Doc.

46]. A jury trial is scheduled to commence on September 13, 2021 at the

federal courthouse in Asheville, North Carolina.


         Case 1:19-cv-00137-MR Document 55 Filed 08/11/21 Page 1 of 4
      As the Plaintiff is presently incarcerated nearly 450 miles away from

the Asheville courthouse at the Prince William County Detention Center

(“PWDC”) in Manassas, Virginia, the parties were ordered to propose the

manner in which the case should proceed. [Doc. 51].

      The Plaintiff asks the Court to stay the case pending his anticipated

release on August 25, 2022. [Doc. 52]. The Defendant asks the Court to

conduct a trial via video. In the event that PWDC is unable to accommodate

a video trial, the Defendant does not object to staying the case until Plaintiff

is released from PWDC. [Docs. 53, 54].

      A court has the inherent authority to stay proceedings of a case, which

is “incidental to the power inherent in every court to control the disposition of

the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).

The determination of whether to grant a motion to stay requires a balancing

“of various factors relevant to the expeditious and comprehensive disposition

of the cases of action on the court’s docket.” United States v. Georgia Pac.

Corp., 562 F.2d 294, 296 (4th Cir. 1977). “The party seeking a stay must

justify it by clear and convincing circumstances outweighing potential harm

to the party against whom it is operative.” Williford v. Armstrong World

Indus., Inc., 715 F.2d 124, 127 (4th Cir. 1983).


                                       2

        Case 1:19-cv-00137-MR Document 55 Filed 08/11/21 Page 2 of 4
      The Court determines that judicial economy and an expeditious and

comprehensive disposition of this case are best served by holding this case

in abeyance pending Plaintiff’s release from PWDC. The trial of this matter

is therefore continued. The Plaintiff shall file a written Notice with the Court

by September 5, 2022 or within 10 days of his release from PWDC,

whichever occurs first, informing the Court of his readiness for trial. Should

the Plaintiff fail to comply, this action will be dismissed without prejudice for

lack of prosecution.

      IT IS, THEREFORE, ORDERED that:

      (1) The Plaintiff’s pro se Letter [Doc. 52] is construed as a Motion to

      Stay Proceedings and is GRANTED, and this matter is STAYED until

      the Plaintiff is released from PWDC.

      (2) The Notice of Hearing for a jury trial beginning on September 13,

      2021 is VACATED, and this matter is hereby CONTINUED.

      (3)   The Plaintiff shall file a Notice with the Court no later than

      September 5, 2022 or within 10 days of his release from PWDC,

      whichever occurs first, informing the Court of his readiness for trial. His

      failure to do so will result in this action’s dismissal without prejudice for

      lack of prosecution.




                                        3

        Case 1:19-cv-00137-MR Document 55 Filed 08/11/21 Page 3 of 4
IT IS SO ORDERED.
                  Signed: August 11, 2021




                                   4

 Case 1:19-cv-00137-MR Document 55 Filed 08/11/21 Page 4 of 4
